MODIFY and AFFIRM; and Opinion Filed September 29, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00368-CR

                         DARLING FRANCISCO CRUZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F14-15503-H

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                 Opinion by Justice Schenck

       Darling Francisco Cruz waived a jury and pleaded guilty to robbery. See TEX. PENAL

CODE ANN. § 29.02(a) (West 2011). After finding appellant guilty, the trial court sentenced him

to twelve years’ imprisonment. In a single issue, appellant contends the trial court’s judgment

should be modified to delete the deadly weapon finding. The State agrees the judgment should

be modified as appellant requests. We modify the trial court’s judgment and affirm as modified.

       Appellant was indicted for the offense of aggravated robbery with a deadly weapon, a

firearm. However, the trial court granted the State’s motion to reduce the offense charged to the

lesser-included offense of robbery, the offense to which appellant pleaded guilty. The judgment
incorrectly includes an affirmative finding that appellant used or exhibited a deadly weapon

during commission of the offense. We sustain appellant’s issue.

       We modify the trial court’s judgment to remove all references to an affirmative deadly

weapon finding and that appellant used or exhibited a deadly weapon during the commission of

the offense. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150368F.U05




                                              -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


DARLING FRANCISCO CRUZ,                             Appeal from the Criminal District Court
Appellant                                           No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                    F14-15503-H).
No. 05-15-00368-CR       V.                         Opinion delivered by Justice Schenck,
                                                    Justices Lang-Miers and Brown
THE STATE OF TEXAS, Appellee                        participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
remove all references to an affirmative deadly weapon finding and that appellant used or
exhibited a deadly weapon during the commission of the offense.

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered September 29, 2015.




                                              -3-